CODE OF ETHICS Introduction Standards of Business Conduct World Asset Management, Inc. (“World”) seeks to foster a reputation for integrity and professionalism. That reputation is a vital business asset. As a registered investment adviser, World has a duty to deal fairly with and act in the best interests of its clients and World’s employees have a duty to place the interests of World’s clients ahead of their own. The confidence and trust placed in World by its clients is something World’s employees should value and endeavor to protect. To further these goals, World has adopted policies and procedures that pertain to World’s employees, officers, directors and other persons occupying a similar status or performing similar functions, as well as any other persons who provide investment advice on behalf of World and are subject to World’s supervision and control. World’s policies and procedures, including this Code of Ethics, require the personnel of World to adhere to certain standards of conduct and to comply with all applicable Federal securities laws. Personnel of World should strive not only to comply with World’s policies and procedures, but to conduct themselves in such a manner as to instill confidence and trust in World’s clients. General Principles and Applicability of this Code of Ethics This Code of Ethics (“Code”) establishes rules of conduct for employees of World. For purposes of this manual, each employee will be defined as all persons employed by World including all Access Persons as defined in this manual. Temporary employees who will be employed at or through World for less than 30 calendar days shall not be deemed to be an Employee. The Code is designed to (i) govern the personal securities activities of Employees; (ii) prevent Employees from engaging in fraud; and (iii) require World to use reasonable diligence and institute procedures reasonably necessary to prevent violations of the Code. As a general matter, in connection with personal securities transactions, Employees should (1) always place the interests of Advisory Clients (as defined in "Further Information-Definitions" section) first; (2) ensure that all personal securities transactions are conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an Employee’s position of trust and responsibility; and (3) not take inappropriate advantage of their positions. Distribution of the Code to Persons Subject to the Code The CCO (or his or her designee) shall provide a copy of this Code to each Employee within 10 days of such person becoming subject to the Code. Thereafter, the CCO (or his or her designee) shall provide each Employee with a copy of the Code on an annual basis and promptly after any amendment to the Code. Each Employee shall acknowledge receipt of the Code and any amendments by signing the "Annual Code of Ethics Certification." General Policies Anti-Fraud It shall be a violation of this Code for any Employee in connection with the purchase or sale, directly or indirectly, by such person of any security to: Ø employ any device, scheme or artifice to defraud an Advisory Client; Ø make to an Advisory Client any untrue statement of a material fact or omit to state to an Advisory Client a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; Ø engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon an Advisory Client; or Ø engage in any manipulative practice with respect to an Advisory Client. Confidentiality All information obtained from any Employee hereunder shall be kept in strict confidence, except that reports of securities transactions hereunder may be made available to the Securities and Exchange Commission or any other regulatory or self-regulatory organization, and may otherwise be disclosed to the extent required by law or regulation. Involvement in Criminal Matters or Investment-Related Civil Proceedings Each Employee must notify the CCO as soon as reasonably practical, if he or she is arrested, arraigned, indicted or pleads no contest to any criminal offense (other than minor traffic violations) or if named as a defendant in any investment-related civil proceedings or any administrative or disciplinary action. Other Laws, Rule and Statements of Policy Nothing contained in this Code shall be interpreted as relieving any Employee from acting in accordance with the provisions of any applicable law, rule, or regulation or any other statement of policy or procedures governing the conduct of such person adopted by World or a fund sub-advised by World. No exception to a provision in the Code shall be granted where such exception would result in a violation of Rule 17j-1 under the Investment Company Act of 1940, as amended (“1940 Act”), if applicable, or Rule 204A-1 under the Advisers Act. Recordkeeping This Code, a copy of each report by an Employee, any written report by World, and lists of all persons required to make reports shall be preserved with World’s records in the manner and to the extent required by Rule 204-2 under the Investment Advisers Act of 1940, as amended (“Advisers Act”). The CCO shall maintain such reports and such other records as are required by this Code. Reporting Violations of the Code An Employee who becomes aware of a violation of this Code, whether on the part of the Employee or any other person subject to the Code, shall promptly report such violation to the CCO. Failure to disclose or report to the CCO any violation of this Code is in and of itself a violation of the Code. An Employee shall not be subject to retaliation as a result of any report made pursuant to this Section. However, if an Employee believes that he or she may suffer retaliation, such Employee may report the violation on an anonymous basis. Hotline Reporting Any employee of World may submit a good faith concern regarding any activity that the employee believes to constitute unethical behavior or to violate any laws, rules, regulations, policies or procedures applicable to World, its employees or its clients, to the management of World without fear of dismissal or retaliation of any kind. Where the concern relates to a Fund client sub-advised by World, separate reporting policies and procedures adopted by or with respect to that fund may apply in addition to, or in lieu of, these policies and procedures. Any such unethical or improper activity is referred to herein as an “Inappropriate Activity.” Scope of Matters Covered by These Procedures Employees are always encouraged to report concerns relating to any Inappropriate Activity, including, without limitation, the following: a. deficiencies in or noncompliance with World’s or a client’s applicable internal policies, procedures or accounting controls; b. fraud or deliberate error in the preparation, evaluation, review, audit, recording or maintenance of any business document of World or a client; c. misrepresentation or false statement to or by a senior officer or accountant regarding a matter contained in the records or reports of World or a client; d. deviation from full and fair reporting of World’s or a client’s financial condition; e. insider trading, selective disclosure of non-public information or release of proprietary information; or f. discrimination, harassment, threats or violence in the workplace. Internal Reports Employees with concerns or complaints regarding potentially Inappropriate Activity are encouraged to immediately report their concerns to their direct or indirect supervisors or a senior member of World’s Legal/Compliance Department, as appropriate. Notwithstanding the foregoing, concerns or complaints regarding discrimination, harassment, threats or violence in the workplace should be brought to the immediate attention of Comerica’s Human Resources Department. Anonymous Hotline Reporting If an employee is (a) uncomfortable reporting a potentially Inappropriate Activity to his or her direct or indirect supervisor, (b) believes his or her direct or indirect supervisor may be engaging in, knowingly permitting or otherwise party to the Inappropriate Activity and thus is not likely to appropriately address the matter, and (c) is uncomfortable reporting such concerns to a senior member of World’s Legal/Compliance or Comerica’s Human Resources Departments, as applicable, the employee may obtain anonymity by reporting the concern or complaint about potentially Inappropriate Activity on confidential, anonymous basis through Comerica’s telephone hotline which can be found on Comerica’s Human Resource website. This hotline is operated by a third-party vendor which will transcribe all calls received at the hotline and forward the transcriptions (i.e., “Reports”) only to those individuals designated by World’s designated person or persons.
